DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-1 through 1-5, in the reply filed on 09 February 2022 is acknowledged.
Claims 8, 9, and 15 are indicated as withdrawn by Applicant as being directed to non-elected species. However, the Office notes that the limitations of claims 14, 16, and 20 are not supported by the elected Species A, and therefore are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 February 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 1, “wherein the notch is a first notch” should read --wherein the notch of each weight plate of the plurality of weight plates is a first notch--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 10-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent No. 10022583).
Regarding independent claim 1, Wang discloses a system for securing an adjustable dumbbell (Fig. 1), comprising:
a handle (handle device 3 with hand grip 34);
a plate adjustment mechanism configured to selectively connect a selected weight plate of a plurality of weight plates (20) to the handle (see Figs. 1 and 4-8; Col. 2 lines 7-11, “a dumbbell assembly comprising a number of weight members, a handle device selectively engageable with the weight members for selectively anchoring a selected number of the weight members to the handle device”), each weight plate of the plurality of weight plates including an engagement surface (surface of notch 22);
a cradle (base 10) configured to receive the plurality of weight plates (via socket openings 13), the cradle including a latch (catches 41 of each follower 40); and
a retention mechanism (followers 40, studs or protrusions 42, 43, spring biasing members 44, and actuator buttons 45) configured to selectively engage the latch (41) with the engagement surface of an unselected weight plate of the plurality of weight plates (see Figs. 4-8, Col. 4 lines 13-56 and Col. 5 lines 30-45), wherein the plate adjustment mechanism is mechanically connected to the retention mechanism (via engagement of handle device 3 with actuator buttons 45; see Figs. 4-8 and Col. 4 line 57 - Col. 5 line 2).

    PNG
    media_image1.png
    747
    487
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    714
    534
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    738
    488
    media_image3.png
    Greyscale

	Regarding claim 3, Wang further discloses wherein the retention mechanism (followers 40, studs or protrusions 42, 43, spring biasing members 44, and actuator buttons 45) inserts a protrusion on the latch (see hook portion of catches 41) in a notch (notch 22) having the engagement surface (see Figs. 4-8, Col. 4 lines 45-49, “the spring biasing members 44 may bias and force the catches 41 of the followers 40 to move toward the key 14 of the base support 10 and to engage with the lock notches 22 of the weight members 20 (FIG. 8) that are left and/or supported on the base support 10”).
	Regarding independent claim 6, Wang discloses a system for securing an adjustable dumbbell (Fig. 1), comprising;
	a handle (handle device 3 with hand grip 34);
	a plurality of weight plates (20) removably connected to the handle (see Figs. 1 and 4-8; Col. 2 lines 7-11, “a dumbbell assembly comprising a number of weight members, a handle device selectively engageable with the weight members for selectively anchoring a selected number of the weight members to the handle device”), each weight plate of the plurality of weight plates including a notch (22); and
	a cradle (base 10) including:
		a plurality of weight plate receptacles (socket openings 13) configured to receive each weight plate of the plurality of weight plates (see Figs. 2-3); and
		a plurality of latches (left catches 41 of left follower 40 and right catches 41 of right follower 40) configured to be selectively inserted into the notch located on each weight plate of the plurality of weight plates (see Figs. 4-8, Col. 4 lines 13-56 and Col. 5 lines 30-45), wherein the plurality of latches are individually actuated (left catches 41 actuated via disengagement of handle device 3 with left actuator buttons 45, causing left follower 40 to be biased by left spring 44 towards the left key 14, right catches 41 actuated via disengagement of handle device 3 with right actuator buttons 45, causing right follower 40 to be biased by right spring 44 towards the right key 14; see Figs. 4-8 and Col. 4 line 57 - Col. 5 line 2).
Regarding claim 7, Wang further discloses wherein each weight plate receptacle (socket openings 13) includes a latch of the plurality of latches (see Fig. 1, left socket openings 13 include left catches 41, right socket openings 13 include right catches 41).
	Regarding claim 10, Wang further discloses wherein the notch (22) is located on an outer face of each weight plate of the plurality of weight plates (see Figs. 1, 3).
	Regarding claim 11, Wang further discloses wherein the notch (22) is located on a lateral face of each weight plate of the plurality of weight plates (see Figs. 1, 3; each of the latches 22 of Wang is positioned on a lateral or side face of each weight plate 20).
	Regarding claim 12, Wang further discloses wherein the notch (22) is a first notch, and each weight plate of the plurality of weight plates (20) includes a second notch (in the broadest reasonable interpretation, U-shaped opening or groove 21 constitutes a second notch in each weight plate 20 for receiving handle device 3; see Figs. 1 and 8).
Regarding claim 17, Wang discloses a method for securing an adjustable dumbbell (Fig. 1), comprising:
	placing a dumbbell handle (handle device 3) in a cradle (base 10);
	selectively connecting the dumbbell handle to a selected weight plate of a plurality of weight plates (20; see Figs. 1 and 4-8; Col. 2 lines 7-11, “a dumbbell assembly comprising a number of weight members, a handle device selectively engageable with the weight members for selectively anchoring a selected number of the weight members to the handle device”); and
	securing an unselected weight plate of the plurality of weight plates (20) to the cradle (10) based on the selected weight plate connected to the dumbbell handle (via followers 40 with catches 41, see Fig. 8, Col. 4 lines 13-56 and Col. 5 lines 30-45).
Regarding claim 18, Wang further discloses selecting the selected weight plate (Col. 2 lines 7-11 cited above for claim 17), and identifying the unselected weight plate as any weight plate of the plurality of weight plates (20) that is not the selected weight plate (see Fig. 8, selected weight plates 20 are lifted with handle device 3 and unselected weight plates 20 remain secured to base 10 via catches 41).
	Regarding claim 19, Wang further discloses wherein securing the unselected weight plate includes inserting a latch (catches 41) into a notch (notch 22) in the unselected weight plate (see Fig. 8 showing unselected weight plate 20 having catch 41 inserted into notch 22, Col. 4 lines 45-49, “the spring biasing members 44 may bias and force the catches 41 of the followers 40 to move toward the key 14 of the base support 10 and to engage with the lock notches 22 of the weight members 20 (FIG. 8) that are left and/or supported on the base support 10”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 10022583) and further in view of Smith et al. (US Patent No. 9795822).
Wang teaches the invention as substantially claimed, see above.
Regarding claim 2, Wang teaches the plate adjustment mechanism is located in the handle (see Figs. 1 and 4-8; Col. 2 lines 7-11, “a dumbbell assembly comprising a number of weight members, a handle device selectively engageable with the weight members for selectively anchoring a selected number of the weight members to the handle device”), but does not teach wherein the plate adjustment mechanism is located in the cradle.
Smith et al. teaches an analogous adjustable dumbbell (Figs. 1-3) having a plate adjustment mechanism (input mechanism 208) for selectively connecting a selected weight plate of a plurality of weight plates (114) to a handle (106) of the dumbbell, the plate adjustment mechanism being located in the cradle (200; Col. 5 lines 54-60, “In the illustrated example, the input mechanism 208 is a rotary dial that includes a feature 210 that may be positioned proximate numerical values 212 on the outer surface of the cradle 200. Such numerical values 212 may represent possible weight amounts that reflect the weight of the dumbbell's structure with various combinations of the weights 114 of the first or second weight sets” and Col. 6 lines 20-31, “The rotary dial may be in communication with a selection mechanism 214 that is incorporated into the cradle 200. In the illustrated example, the selection mechanism 214 includes a rotary gear 216 that may mesh with selectors that are incorporated into the first and second dumbbells 100, 204. In some examples, the rotary gear 216 may rotate with the rotary dial. The rotation of the rotary gear 216 may cause the selectors to move. Such movement of the selectors may cause adjustments to the connection between the weights 114 and the carriage 104 of the first and second dumbbells 100, 204. For example, as the selectors move, a subset of the weights may disconnect from or connect to the carriage 104”).

    PNG
    media_image4.png
    442
    582
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    442
    678
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    447
    640
    media_image6.png
    Greyscale

.

Allowable Subject Matter
Claims 4-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 4, the prior art of record fails to disclose a system for securing an adjustable dumbbell in combination with all of the structural and functional limitations, and further comprising a plate adjustment mechanism configured to selectively connect a selected weight plate of a plurality of weight plates to a handle that is connected with a geared connection to a retention mechanism configured to selectively engage a latch of a cradle with an engagement surface of an unselected weight plate of the plurality of weight plates.
With regards to claim 13, the prior art of record fails to disclose a system for securing an adjustable dumbbell in combination with all of the structural and functional limitations, and further comprising a plurality of weight plates wherein each weight plate is secured to a cradle with a first latch of a plurality of latches of the cradle inserted into a first notch of the weight 
The closest prior arts of record include Wang (US Patent No. 10022583), Smith et al. (US Patent No. 9795822), and Wang (US Patent No. 9022907). Each of the prior arts teach an adjustable dumbbell including mechanisms to adjust the number of weight plates that are selectively attached to a handle and a cradle to which unselected weight plates are secured, but none of the prior arts teach a geared connection between a plate adjustment mechanism and a retention mechanism, or a first notch and a second notch of each weight plate having first and second latches respectively inserted therein to secure the weight plate to a cradle when the weight plate is not selected to attach to the handle.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784